 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A., et al.,                           Case No.: 2:16-cv-02835-APG-DJA

 4          Plaintiffs                                     Order Granting Motion to Lift Stay

 5 v.                                                                   [ECF No. 32]

 6 ESTRELLA II HOMEOWNERS
   ASSOCIATION, INC., et al.,
 7
        Defendants
 8

 9         IT IS ORDERED that the motion to lift stay (ECF No. 32) is GRANTED. The stay in

10 this case is lifted for all purposes. Within 60 days of the date of this order, the parties shall

11 meet and confer as defined by Local Rule IA 1-3(f) regarding (1) a proposed scheduling order,

12 (2) what discovery needs to be conducted, (3) what viable claims and defenses remain in the case

13 in light of recent decisions from the Supreme Court of Nevada, and (4) the issues the parties

14 intend to raise in any dispositive motion the parties anticipate filing within the next 90 days. If

15 discovery closed before the stay was entered, the court will not reopen discovery absent

16 extraordinary circumstances. A client representative must attend the meet and confer, either

17 in person or by telephone.

18         Within ten days after the meet-and-confer, the parties shall file a proposed scheduling

19 order. Any dispositive motion filed within the next 90 days must contain a declaration by the

20 movant’s counsel that sets forth the details of the meet-and-confer and certifies that, despite good

21 faith efforts, the issues raised in the motion could not be resolved. LR IA 1-3(f)(2).

22         DATED this 22nd day of August, 2019.

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
